DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17); and species A and in the reply filed on 4/7/2022 is acknowledged. Therefore, the claims 1-5 and 13-17 are readable according to the elected species A; and the claims 6-12 and 18-19 are withdrawn as non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "with an Ag/AgCl electrode as a reference" with the parenthesis “()” renders the claim indefinite because it is unclear whether the limitations are part of the claimed invention.
Claims 2-5 and claims 13-16 directly or indirectly depends on claim 1 and therefore, includes the limitation.
Regarding claim 17, the phrases within the parenthesis “()”, "component B1", “component B2” and “component B3”, in lines 7,9, and 11, respectively, renders the claim indefinite because it is unclear whether the limitations, within the parenthesis are part of the claimed invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Grumbine et al (US 2007/0219104).
Grumbine et al disclose a polishing composition comprising abrasive particle of metal oxide, such as ceria or cerium oxide [0009]; and a radical trapping agent in an aqueous carrier, wherein the radical trapping agent can be both a nitrogenous compound and a hydroxyl-substituted polyunsaturated cyclic compound, e.g. 2-hydroxypyridine) [0018],[0035]; and aforesaid 2-hydroxypyridine reads on the claimed additive (component B).
Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hains et al (US 2018/0244956).
Hains et al disclose a polishing composition comprising an abrasive particle such as ceria (cerium oxide); a self-stopping agent; and an aqueous carrier, wherein the polishing composition has a pH of about 3 to about 9 [0014],[0015],[0045], wherein the self-stopping agent comprising a heterocyclic compound [0046],[0047], and suitable heterocyclic compound includes a heterocyclic N-oxide, 2-hydroxypyridine-N-oxide, 4-methylmorpholine-N-oxide, and picolinic acid N-oxide, and the like [0053]; and  aforesaid 2-hydroxypyridine-N-oxide reads on the claimed additive (component B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft et al (US 2018/0016469 A1, herein after “Kraft”) and in the alternative, in view of Umemoto (US 2006/0094882).
Kraft discloses the composition of claim 1.  Kraft discloses a polishing liquid composition [0005] comprising: cerium oxide particles (component A, [0008]); an oxidizing agent comprises N-oxide [0007], which reads on the claimed limitation of an additive (component B1); and the N-oxide compound comprises 2-hydroxypyridine N-oxide (see, Table 4, Composition 4C); and an aqueous medium (water, [0028]).  
Kraft fails to disclose that component B is a compound having a reduction potential of 0.45 V or more when a 10 ppm aqueous solution of the component B is measured by cyclic voltammetry (with an Ag/AgCl electrode as a reference).  
However, Kraft discloses the same composition as the instant invention, 2-hydroxypyridine N-oxide, and is thus expected to have the same properties or functionality of reduction potential.  MPEP 2112.01, II (If the composition is physically the same, it must have the same properties).  The preamble is given little patentable weight.
Additionally, Umemoto discloses a process of measuring the oxidation potential and the reduction potential of each compound that were measured by cyclic voltammetry are shown in the table below. TABLE-US-00009 TABLE 9 Comparative Example I-1 A-1 S-1 EMI-TFSI Oxidation potential 5.8 5.8 5.9 5.9 (V vs Li) Reduction potential 1.4 0.5 1.2 1.5 (V vs Li) Difference between 4.4 5.3 4.7 4.4 oxidation potential and reduction potential [0124]; and the compound may comprise pyridine N-oxide [0032].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Umemoto’s teaching of measuring the reduction potential by using a typically known technique into Kraft’s teaching for measuring the reduction potential of the additive compound as is typically known as taught by Umemoto.	
With regards to claim 2, the recited limitation is purely a process limitation to measure oxidation potential of the additive compound and does not further limit the composition of claim 1; and the burden is on applicants to show product differences in product by process claims. In re Thorpe 227 USPQ 964 (Fed. Cir. 1985).
With regards to claims 3-5, Kraft discloses above that the additive comprises 2-hydroxypyridine N-oxide.
With regards to claim 13, Kraft discloses that the polishing composition can comprise any suitable amount of the oxidizing agent (resemble as the claimed component B, as the oxidizing agent comprises N-oxide compound, [0007]) and typically, the oxidizing agent can be present in the polishing composition at a concentration of about 1 mM or more, for example, about 5 mM or more, about 10 mM or more, about 15 mM or more, about 20 mM or more, about 25 mM or more, about 30 mM or more, about 35 mM or more, about 40 mM or more, about 45 mM or more, or about 50 mM or more [0019].
With regards to claim 14, Kraft discloses that the polishing composition can comprise about 10 wt. % or less of abrasive particles (reads on the claimed component A) [0013] and aforesaid overlaps the claimed range and overlapping ranges are prima facie obvious, MPEP 2144.05.
With regards to claim 15, considering the above teaching of claims 13-14, the mass ratio of A/B would have been encompassing the claimed range; and if not, it would have been obvious to optimize such for predictable results. Further, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.
With regards to claim 16, Kraft discloses that the polishing composition has a pH of about 4 to about 10 [0007], and aforesaid overlaps the claimed range and overlapping ranges are prima facie obvious, MPEP 2144.05.
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713